                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                            CASE NO. C18-1631-JCC
      ADVOCATES, an Oregon non-profit
10
      corporation,                                       MINUTE ORDER
11
                            Plaintiff,
12               v.

13    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY,
14

15                          Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion for an extension of

20   time for Defendant to respond to Plaintiff’s complaint (Dkt. No. 15). Having thoroughly

21   considered the motion and the relevant record, the Court hereby GRANTS the motion. The date

22   by which Defendant must file an answer or otherwise respond to Plaintiff’s complaint is hereby

23   EXTENDED to September 16, 2019. The status conference set for the purpose of scheduling a

24   trial date and related deadlines in this matter is hereby CONTINUED from July 30, 2019 to

25   October 22, 2019 at 9:00 A.M.

26          //


     MINUTE ORDER
     C18-1631-JCC
     PAGE - 1
 1        DATED this 8th day of July 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1631-JCC
     PAGE - 2
